      Case 1:19-cv-07189-JGK Document 34 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
MALIBU MEDIA, LLC,

                         Plaintiff,
                                                19cv7189 (JGK)
          - against -
                                                ORDER
YI-TING CHEN,

                       Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The time to file a Rule 26(f) report is extended to July

17, 2020. The initial conference is adjourned to July 24, 2020

at 10:00 AM. The request to permit alternative service of the

summons and amended complaint is denied without prejudice. Three

efforts to serve by the process server all within a single ten-

day period are insufficient at this time to demonstrate that

personal service is impracticable. See Silverman v. Sito

Marketing LLC, No. 14-cv-3932, 2015 WL 13651281, at *5 (E.D.N.Y.

Mar. 9, 2015) (finding that impracticability to effect service

by traditional methods had not been established because, among

other reasons, the process server had made “limited efforts”).

SO ORDERED.
Dated:    New York, New York
          May 18, 2020            __     /s/ John G. Koeltl
                                              John G. Koeltl
                                       United States District Judge
